Title: From Alexander Hamilton to Adam Hoops, 20 June 1799
From: Hamilton, Alexander
To: Hoops, Adam, Jr.


          
            Sir,
            New York June 20th. 1799
          
          I am informed that a Soldier of Lt. Leonard’s detachment has for Some time Acted as a Servant to Lt. Yates who is now about to Join his Company and is desirous of taking this Man with him, which Lt. Leonard is willing Should be the Case. I am disposed to let this Accomodation take place which you will Signify to Lt. Leonard directing him to give the Soldier a Certificate of what he has received and that he is transferred with my Permission to Captain Elliots Company in the first Regiment
          with great consideration I am Sir, Your Obt. Sevt
          
            A. Hamilton
          
          To Major Hoops Commanding officer Fort Jay
        